Opinion issued July17, 2008








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00916-CV
____________

CHRISTOPHER C. FINLAY, Appellant

V.

RELATED CORPORATE XXII SLP,L.P., Appellee



On Appeal from the 270th District Court
Harris County, Texas
Trial Court Cause No. 2006-71473



MEMORANDUM OPINION
	The parties have filed a joint motion to dismiss their appeal.  The abatement
ordered in our order of February 15, 2008 is lifted.  The parties represent to this Court
that they have settled their disputed and no controversy exists between them.  	Accordingly, this appeal is moot.  We dismiss the appeal.
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Keyes and Higley.